ON MOTION FOR REHEARING.
§1145. Return of officer only prima facie evidence. Where the return is introduced in evidence by one not *648deriving any right or interest under it, as, for instance, when one sues for wrongful levy, it is a mere admission, and only prima facie evidence against the officer. [Abbott’s Trial Ev. p. 200; 23 Wend. 291; 10 Pick. 166.] In this case the appellees are claiming not under the officer’s return, but that the levy was wrongful.
§ 1146. Pleading; general denial. The allegation in defendant’s answer, “He further denies that any damage was done said plaintiffs, or either of them, by said levy,” in effect had the same operation as a general denial.
Rehearing refused.